Title: To Thomas Jefferson from the Portsmouth, Virginia, Baptist Society, 12 November 1803
From: Portsmouth, Virginia, Baptist Society
To: Jefferson, Thomas


          
            
              Honoured Sir
            
            Portsmouth 12 November 1803
          
          Your Third Session as president of the United States with the members of congress has commenced—
          The news of the purchase of Louisiana together with the Indian Land,—which we observed in Your inaugurate Speech, is truly gratifying especially as they are purchased with money and not with human blood! Though the aristocratical party has been billowing forth their War Whoop along time,—We believe their sanguinary dispositions are such that they would willingly, help to push the present administration, into a State of war, and rapine, if they could.—but they are minor, and are forced to Submit. and as the Scripture says “render unto all Their due custom to whom custom.”—We the Baptist society of the Town of Portsmouth, and Norfolk, feel grateful sensations of the Worth of the character now who fills the Seat of a chief Magistrate, over this great and enlightened people.—We would not say like of old “O King live forever.” but in our own simple language, We will say Lord let Jefferson live as long as he should be useful to the Nation, his own family and connections.—While We have such pilots as Jefferson, Madison, and Galatin, together with a Large majority of both Houses of Congress, who are truly Republicans what have we to fear from Steering the Ship constitution alltho the former administration had bored several holes through her bottom and sides, yet—The present administration has stopt them all again, so that we may set under our own Whim and there is nothing to make us affraid.—
          The large sums which have been paid out of the Treasury toward the National Debt together with the other necessary disbursements which have been made—The Internal Tax which has been removed,—And yet the funds in the Treasurys charge must prove to every unprejudiced informant, that We have a good economist at the Helm of our national affairs.— 
          May the Lord bless you in life and Death and to all Eternity is the fervent prayers of
          Your Very humble Servant 
          In behalf of the whole
          
            
              Davis Biggs
            
            
              John Foster
            
          
        